Citation Nr: 1027941	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-39 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to recognition of the Veteran's child, P.A.W., as 
helpless on the basis of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to October 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision of the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In December 2009, the Veteran testified at a Travel Board hearing 
before the undersigned.  


FINDINGS OF FACT

1.  The Veteran's son, P.A.W., was born in September 1988 and 
reached age 18 years in September 2006.

2.  P.A.W. has been permanently incapable of self-support by 
reason of a bipolar disorder, borderline intellectual 
functioning, attention deficit disorder (ADD), and Klinefelter's 
syndrome, since prior to attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support have been met.  38 
U.S.C.A. § 101(4), 1310, 1542 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.57, 3.209, 3.210, 3.315(a), 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Pursuant to 38 C.F.R. § 3.356(a) (2009), a child must be shown to 
be permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis must be on the individual's condition at 
the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993).  It is the condition at that specific point 
in time which determines whether entitlement to the status of 
"child" should be granted.

In other words, for purposes of initially establishing helpless 
child status, the "child's" condition subsequent to his or her 
18th birthday is not for consideration.  Id.  According to the he 
United States Court of Appeals for Veterans Claims (Court), if a 
finding is made that a claimant (the purported child) was 
permanently incapable of self support as of the claimant's 18th 
birthday, then evidence of the claimant's subsequent condition 
becomes relevant for the second step of the analysis which is 
that VA has a burden of showing improvement sufficient to render 
the claimant capable of self-support.  If the claimant is shown 
to be capable of self-support at 18, VA is required to proceed no 
further.  Id.

Rating determinations will be made solely on the basis of whether 
the child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.  38 C.F.R. § 
3.356(b).  The question of permanent incapacity for self-support 
is one of fact for determination by the rating agency on 
competent evidence of record in the individual case.  Id.  Rating 
criteria applicable to disabled veterans are not considered 
controlling.

There are four principal factors for consideration on determining 
permanent incapacity for self-support.  The first is the fact 
that a claimant is earning his own support is prima facie 
evidence that he is not incapable of self-support.  38 C.F.R. 
§ 3.356(b)(1).  Incapacity for self-support will not be 
considered to exist when the child by his own efforts is provided 
with sufficient income for his reasonable support.  Id.

Second, when a child is shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, it may be so held at a later date 
even though there may have been a short intervening period or 
periods when his condition was such that he was employed, 
provided the cause of incapacity is the same as that upon which 
the original determination was made and there were no intervening 
diseases or injuries that could be considered as major factors.  
38 C.F.R. § 3.356(b)(2).  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a short 
period by reason of disability, should not be considered as 
rebutting permanent incapability of self-support otherwise 
established.  Id.

Third, it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent attitude 
of parents, and the like.  38 C.F.R. § 3.356(b)(3).  In those 
cases where the extent and nature of disability raises some doubt 
as to whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  Id.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of any 
nature within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Id.  
Lack of employment of the child either prior to the delimiting 
age or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was due 
to physical or mental defect and not to mere disinclination to 
work or indulgence of relatives or friends.  Id.

Fourth, the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic or 
charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

The Veteran's son, P.A.W., was born in September 1988 and reached 
age 18 years September 2006.  P.A.W. and his twin sister were 
adopted by the Veteran and his spouse as infants, after being 
born to a drug-adopted natural mother.  Since his birth, the 
Veteran has had intellectual and psychiatric challenges.  There 
is no evidence in the file that he is currently or has ever been 
married.

The RO denied this case on the bases that the evidence fails to 
establish that the extent and nature of P.A.W.'s disabilities are 
sufficient to establish that he is permanently incapable of self-
support.  However, after conducting a thorough review of the 
evidence, to include documents submitted at the Travel Board 
hearing for which a waiver of initial RO jurisdiction has been 
received, the Board finds that P.A.W. has been permanently 
incapable of self-support by reason of a bipolar disorder, 
borderline intellectual functioning, ADD, and Klinefelter's 
syndrome, since prior to attaining the age of 18 years.  The 
Board further finds that the Veteran and his spouse provided 
credible and persuasive testimony at the Travel Board hearing, 
which is supported by the documentary record.  

Historically, as noted, P.A.W. was born to a drug addicted 
natural mother.  He and his twin sister were adopted in infancy 
to the Veteran and his spouse.  The Veteran's spouse home-
schooled both children for several years, until middle school.  
The Veteran and his spouse recognized that P.A.W. was exhibiting 
some atypical behaviors.  Since about age 5, P.A.W., was treated 
for intellectual and psychiatric challenges.  An April 2000 
letter from A.M. Cohen, M.D., indicated that he had treated 
P.A.W. since age 5 for ADD, dysthymic disorder, performance-based 
anxiety disorder II, specific writing (expressive) disorder, 
specific math disorder III, and diffuse nonspecific neurological 
deficiencies.  These problems were identified as being secondary 
to prenatal exposure to drug and alcohol.  Over the years, he was 
medicated with Metadate, Zoloft, Lithium, Remeron, Concerta, 
Abilify, Depakote, and other mood stabilizers.  

By the time P.A.W. had reached his early teenage years, he had 
run away multiple times and was having problems functioning 
effectively with peers and others.  He also began using drugs and 
alcohol.  Intelligence testing revealed borderline intellectual 
functioning.  The child was placed in multiple treatment 
programs, to include schools with treatment programs.  He engaged 
in illegal activities and was "Baker-Acted" numerous times, 
which involved examination due to his mental illness.  He also 
engaged in acts that were considered harmful to himself (self-
harm acts) and others.  His Klinefelter's syndrome resulted in 
some development delays as well as physical immaturity.  His 
global assessment of functioning (GAF) has been as low as 40.  

A GAF rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  The Board notes that an examiner's classification of 
the level of psychiatric impairment, by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  See 38 
C.F.R. § 4.130.

The aforementioned deficiencies were all present prior to age 18.  
For example, a September 2003 report, from when P.A.W. was about 
15 years old reflected that the child was hospitalized due to the 
Baker Act.  He had run away and was felt to be acting pursuant to 
his bipolar disorder, a schizoaffective disorder, or a 
schizophreniform disorder.  He had previously been hospitalized 
for similar reasons.  He presented with a markedly agitated 
appearance with rage outbursts, disconnected thinking, and loss 
of concentration.  He was tearful and depressed, but cagey.  On 
mental status examination, he was superficial and his psychomotor 
was slowed.  He spoke with a flat affect, was easily distracted, 
and appeared to be responding to internal stimuli or was very 
easily distracted by environmental changes.  His mood was 
depressed and his affect restricted and withdrawn.  There was no 
sense of camaraderie or shared experience, rather, P.A.W. was 
blunted and neutrally superficial.  His memory was impaired on 
testing.  The diagnosis was bipolar disorder with impulsive trip 
taking and irritability.  He had decisions reflecting judgment of 
such poor quality that easily undesirable consequences would be 
forecasted for his behaviors.  There was intermittent volatility 
and depressive reaction to reunification with parents.  Rather 
than endorsing shame, the child was primitively defending his 
imperious sense of entitlement and dismissiveness regarding 
legitimate parental disappointment and insistence on containment.  
The child was placed thereafter in a residential treatment 
program.  Intellectual and neurological testing was abnormal.  

In November 2005, Manuel Mota-Castilla, M.D., indicated that the 
child had been his patient at three different settings, for 
residential treatment, hospitalization, and on an outpatient 
basis.  It was noted that P.A.W. had been hospitalized 8 times 
and in the past 5 months had been subject for 4 admissions to a 
psychiatric hospital.  The physician was currently working with 
this child with a diagnosis of bipolar disorder, mixed, treated 
with Depakote.  

At age 17, P.A.W. was again tested.  His intellectual testing 
revealed an intelligence quotient in the low 70's-81.  It was 
felt that he was in the borderline range for cognitive 
functioning.  A narrative noted that the child was operating in 
the low average range of intellectual ability.  His status as 
viewed through his parents' report as that of a young man who was 
demonstrating both internalizing and externalizing problems.  He 
had symptoms of depression, withdrawal, impaired social 
functioning, disturbed thinking, attention problems, rule-
breaking behavior, and problems of an aggressive behavior.  He 
demonstrated deficient self-control, a tendency to defy limits 
and engage in destructive behavior.  He showed a regressed 
pattern of social interactions.  He also demonstrated withdrawal, 
alternating with outbursts and attention-seeking behavior.  There 
were strong indications that his problems were related to 
cognitive development which was consistent with his developmental 
history, having been exposed to cocaine in utero.  His overall 
level of disturbance was moderate to severe.  His clinical 
picture appeared to be primarily a mood disorder with atypical 
bipolar features.  It was indicated that P.A.W. needed to remain 
in treatment and medicated.  

When P.A.W. was 17 years old (per the retroactive award), the 
Social Security Administration deemed him to be disabled.  There 
is no evidence showing that P.A.W. has held any meaningful 
employment.  His parents indicated that he was a bag boy at a 
grocery store at one point for two weeks.  

Since turning age 18, P.A.W. has retained his prior diagnoses, 
continued to engage in self-harmful behavior requiring 
hospitalization, and has been incarcerated on multiple occasions.  
No improvement in his intellectual, psychiatric, and physical 
deficits has been demonstrated.  

With regard to the four cited criteria regarding employment, 
there is no evidence that P.A.W., prior to attaining age 18 or 
after, has ever by his own efforts earned sufficient income for 
his reasonable support.  The Veteran and his wife credibly 
testified that P.A.W. has obtained money only through theft or 
being given money by them.  His incarcerated status supports 
their statements.  There is no record of meaningful job 
employment.  The child's lack of employment both prior to age 18 
and after, was due to physical and mental defects and not due to 
mere disinclination to work or indulgence of relatives or 
friends.  P.A.W.'s records include extensive intellectual and 
psychiatric testing which clearly show that he is only able to 
function in the borderline range.  His psychiatric impairment 
causes severe mood impairment.  His Klinefelter's syndrome 
further complicated his situation due to physical immaturity.  
Overall, P.A.W. has been permanently incapable of self-support by 
reason of his disabilities at the date of attaining the age of 
18 years.  38 C.F.R. § 3.356(a).  

As mentioned, the focus of the analysis is on the condition of 
the individual at the age of turning 18.  Dobson, 4 Vet. App. 
445.  The medical evidence of record also clearly shows that 
P.A.W.'s disability level has continued to remain severe, totally 
disabling, and P.A.W. is still permanently incapable of self-
support.  Thus, the Board finds that that P.A.W. became 
permanently incapable of self-support at the time of his 18th 
birthday.  Accordingly, the appeal is granted.


ORDER

Entitlement to recognition of the Veteran's child, P.A.W., as 
helpless on the basis of permanent incapacity for self-support is 
granted, subject to the regulations governing the award of 
monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


